Citation Nr: 1044867	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  08-31 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	John March, Veterans Disability 
Advocate


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active duty service from June 1968 to March 1972, 
with service in the Republic of Vietnam from July 1969 to 
November 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied the Veteran's application to reopen the 
claim of entitlement to service connection for PTSD on the basis 
that new and material evidence had not been received.

The Veteran appeared before the undersigned Acting Veterans Law 
Judge for a March 2009 video conference Board hearing.  A copy of 
the transcript has been associated with the claims folder. 

In a June 2009 decision, the Board denied the Veteran's claim to 
reopen the claim for service connection for PTSD.

The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a May 2010 
Order, the Court granted the VA General Counsel's and Appellant's 
(parties) Joint Motion For Remand, and the Veteran's claim was 
remanded to the Board. 

The issue of entitlement to service connection for an acquired 
psychiatric disability, to include PTSD, is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Service connection for PTSD was denied in a July 2004 rating 
decision which found that the Veteran did not engage in combat 
and that his reported stressors could not be verified.

2.  The denial of service connection for PTSD was continued in a 
February 2005 rating decision, which determined the Veteran's 
additional reported stressors could not be verified.

3.  Evidence received since the February 2005 decision raises a 
reasonable possibility of substantiating the claim of entitlement 
to service connection for PTSD.


CONCLUSION OF LAW

New and material evidence has been received, and the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 
23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. 
§ 3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative, if any, of any information, and 
any medical evidence or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Notice should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of the 
Case, when issued following a notice letter, satisfies the due 
process and notification requirements for an adjudicative 
decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006). 

Given the Board's favorable disposition of the petition to reopen 
the claim for entitlement to service connection for PTSD, the 
Board finds that all notification and development actions needed 
to fairly adjudicate the claim have been accomplished.

The RO denied service connection for the Veteran's PTSD initially 
in a July 2004 rating decision which found that the Veteran did 
not engage in combat and that his reported stressors could not be 
verified.  Following the receipt of additional evidence, in a 
February 2005 rating decision, the RO again denied the claim 
finding that the Veteran had not participated in combat and that 
his reported stressors were not verified.  A notice of 
disagreement (NOD) was not received within one year of either 
rating decision.  Therefore, the decisions became final.  See 
38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

VA may reopen and review a claim that has been previously denied 
if new and material evidence is submitted by or on behalf of a 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claim in March 2007.  In this 
regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, the last final denial of the claim is the RO's February 
2005 decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

In this case, evidence received since the last final February 
2005 rating decision consists of evidence submitted by the 
Veteran's representative which includes command logs from the 
National Archives and Records Administration (NARA).  These 
records indicate that the Veteran served in the 36th Marine 
Aircraft Group (MAG) of the 1st Marine Aircraft Wing (MAW) 
including the months of July 1969 to November 1969.  Command logs 
for MAG 36 reported that there were 4 rocket attacks in July 
1969.  These attacks took place on July 7th, July 11th, July 22nd 
and July 25th.  There were no casualties and no damage to the MAG 
36 area.

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for PTSD.

The Board finds that this evidence is "new" in that it was not 
before agency adjudicators at the time of the February 2005 
denial of service connection, and is not duplicative or 
cumulative of evidence previously of record.  Moreover, this 
evidence is "material" in that it pertains to the previously 
unestablished element of a verified reported stressor, and raises 
a reasonable possibility of substantiating the claim.  Hence, 
this evidence raises a reasonable possibility of substantiating 
the Veteran's claim for service connection.  As noted above, for 
purposes of determining whether the claim should be reopened, the 
evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for PTSD are met.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

New and material evidence having been received, the petition to 
reopen a claim of service connection for PTSD is granted. 


REMAND

The Board finds that additional development is warranted.  In 
reviewing the Veteran's service personnel records, it seems clear 
that there are records missing.  The Marine Corps is known for 
having very detailed service records, such as "Transfer 
Orders," "Combat History," and "Sea and Air Travel-
Embarkation slips."  None of these documents are in the service 
personnel records received.  Thus, an additional request to 
obtain the service personnel records must be made, as these 
records, if they exist, will provide the Veteran's specific 
locations while serving in Vietnam.

For stressor purposes, at this point in time, the Board rejects 
the Veteran's allegations of having engaged in combat, that the 
receipt of the Republic of Viet Nam Cross of Gallantry with palm 
is indicative of someone who engaged in combat, of having a knife 
put to his throat, and of having shrapnel pierce his left arm, as 
they are not credible.  As to the claim he had shrapnel pierce 
his left arm, at service discharge, when asked if he had ever had 
an illness or injury other than those noticed, the Veteran 
checked, "No."  See Report of Medical History, dated March 1972 
at item # 33.  The Veteran had the sense to check "Yes" to 
another question asked.  Id. at Item 20.  The Board finds that 
had the Veteran sustained shrapnel to his left arm during 
service, he would have reported such at that time.  The Board 
accords the Report of Medical History high probative value 
because it was completed contemporaneously with the Veteran's 
service.  The Veteran's current allegation shown in a July 2003 
VA treatment record that he never told anyone about this incident 
is not credible.  

The Board notes that in the joint motion, the parties stated that 
the Board must attempt to obtain the Veteran's Marine unit 
command logs and other pertinent records from NARA and MCASC in a 
further effort to seek verification of the Veteran's stressors.  
See motion on page 4.  While it looks like the Veteran has 
submitted some of these records, the Board is required by the 
law-of-the-case doctrine to comply with a Court Order and must 
request the above development as laid out in the joint motion for 
remand.  See Browder v. Brown, 5 Vet. App. 268, 270 (1993). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain a 
complete copy of all the Veteran's Marine 
Corps service personnel records from the 
appropriate source(s), to include "Transfer 
Orders," "Combat History," and "Sea and 
Air Travel-Embarkation Slips."  If one of 
the sources refers VA to another source for 
the documents, VA must follow up with the 
other source.  If the RO/AMC cannot locate 
the identified records, which would be held 
by a Federal government entity, the RO/AMC 
must specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO/AMC must then: (a) notify the 
claimant of the specific government records 
that it is unable to obtain; (b) explain the 
efforts VA has made to obtain that evidence; 
and (c) describe any further action it will 
take with respect to the claim.  The claimant 
must then be given an opportunity to respond. 


2.  In compliance with the joint motion, the 
RO/AMC should attempt to obtain the Veteran's 
Marine unit command logs and other pertinent 
records from NARA and MCASC in a further 
effort to verify the alleged stressors.  

3.  If the RO/AMC receives additional service 
personnel records or other service records, it 
must make a determination as to whether the 
Veteran was in the vicinity at the times of 
the incoming mortar or rocket attacks.

4.  If the RO/AMC determines that the Veteran 
was in the vicinity when incoming mortar 
attacks or rocket fire, it should schedule the 
Veteran for a VA examination.  The examination 
must be conducted following the protocol in 
VA's Disability Worksheet for Initial 
Evaluation for Post- Traumatic Stress Disorder 
Examination.  The examiner is informed that 
the Veteran's in-service stressor(s) is(are) 
incoming mortar and/or rocket attacks.  This 
type of stressor is the only one accepted by 
the Board.  Thus, the examiner is not to 
consider other stressors as alleged by the 
Veteran when determining whether the Veteran 
has PTSD as a result of an in-service 
stressor.  

Based on a review of the record, and 
examination of the Veteran, and considering 
the stressors involving incoming mortar and 
rocket attacks, the examiner should offer an 
opinion as to whether it is at least as likely 
as not that the Veteran has PTSD related to an 
event in service.  The opinion should be 
provided based on the results of examination, 
a review of the medical evidence of record, 
and sound medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report. 

The examiner is advised that the term "at 
least as likely as not" does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is medically sound to find in favor of 
causation as to find against causation.  More 
likely and as likely support the contended 
causal relationship or a finding of 
aggravation; less likely weighs against the 
claim. 

5.  Thereafter, the RO should adjudicate the 
claim for entitlement to service connection 
for PTSD.  If the benefit is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of the 
case and afforded an opportunity to respond 
before the file is returned to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


